United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41436
                          Summary Calendar



KEVIN BARNES,

                                     Plaintiff-Appellant,

versus

A. RIVAS; O. PEREZ; ERIC MILLER; C. COLLIN; UTMB CORPORATION;
LAURA COLLINS; L. CHAPA, R.N.,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:03-CV-174
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kevin Barnes, Texas prisoner # 1063303, filed a pro se

§ 1983 action alleging violations of his Eighth Amendment right

to be free from cruel and unusual punishment.   He now appeals

several aspects of the disposition of his case in the district

court.

     Barnes’s claims arise out of injuries he sustained during an

altercation with defendant Rivas, a correctional officer.        Barnes

claims that these injuries were made worse by the deliberate

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41436
                                 -2-
indifference to his medical needs on the part of defendants

Chapa, Collins, and Miller, who were involved with Barnes’s

medical care at the prison infirmary.      The district court granted

summary judgment to all defendants except correctional officer

Rivas.    Barnes’s case against Rivas proceeded to a jury trial,

and the jury returned a verdict in favor of defendant Rivas.

     Barnes claims that the district court erred by allowing

defense counsel to remove a juror from the venire with a

peremptory strike in violation of Batson v. Kentucky, 476 U.S. 79

(1986).    However, the record on appeal does not reflect that any

Batson challenge was made in the district court or that Barnes

objected to the district court’s ruling on any Batson issue.

Given Barnes’s failure to bring forward any evidence that a

Batson challenge was made in the lower court, his claim is

unreviewable.    Brown v. Kinney Shoe Corp., 237 F.3d 556, 562 (5th

Cir. 2001); see also 5TH CIR. R. 42.3.2.

     Barnes also claims that the jury’s verdict was against the

weight of the evidence.    However, the record on appeal contains

no indication that Barnes ever moved the district court for

judgment as a matter of law under FED. R. CIV. P. 50(a) or (b) or

for a new trial under FED. R. CIV. P. 59.     The Supreme Court

recently held that the failure to move for a new trial or

judgment as a matter of law after a jury has returned a verdict

precludes appellate review of the sufficiency of the evidence.

Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 126 S. Ct. 980,
                           No. 05-41436
                                -3-
984-86 (2006); see also Flowers v. S. Reg’l Physician Servs.

Inc., 247 F.3d 229, 238 & n.7 (5th Cir. 2001).   In light of that

holding, Barnes’s appeal here must fail.

     Next, Barnes contends that the district court erred in

granting summary judgment to defendants Collins, Chapa, and

Miller.   After a careful review of the record, we affirm the

court’s summary judgment becasue Barnes has not shown that

defendants Chapa, Collins, and Miller were deliberately

indifferent to his serious medical needs.    Estelle v. Gamble,

429 U.S. 97, 106 (1976); Farmer v. Brennan, 511 U.S. 825, 837

(1994); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Finally, Barnes argues that the district court erred in

refusing to allow Barnes to conduct additional discovery prior to

ruling on the defendants’ motion for summary judgment.    “If it

reasonably appears that further discovery would not produce

evidence creating a genuine issue of material fact, the district

court’s preclusion of further discovery prior to entering summary

judgment is not an abuse of discretion.”    Resolution Trust Corp.

v. Sharif-Munir-Davidson Dev. Corp., 992 F.2d 1398, 1401 (5th

Cir. 1993).   In this case, the district court had all of the

evidence it needed to conclude that defendants Collins, Chapa,

and Miller were not deliberately indifferent to Barnes.     See

Stewart v. Murphy, 174 F.3d 530, 537 (5th Cir. 1999).     Therefore,

the district court’s refusal to grant additional discovery was

not an abuse of discretion.
                          No. 05-41436
                               -4-
     For the foregoing reasons, the judgment of the district

court is AFFIRMED.